United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3134
                       ___________________________

 Robert Morrow, Executor of the estate of James Meyer; Linda Meyer, Surviving
                           Spouse of James Meyer

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

                            United States of America

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                   Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                             Submitted: May 12, 2022
                              Filed: August 30, 2022
                                  ____________

Before SMITH, Chief Judge, COLLOTON and SHEPHERD, Circuit Judges.
                              ____________

SMITH, Chief Judge.

       Linda Meyer, wife of decedent James Meyer, and Robert Morrow, executor of
the estate of James Meyer, brought suit under the Federal Tort Claims Act (FTCA).
The district court1 granted summary judgment to the government, dismissing the suit
with prejudice. We affirm.


                                    I. Background
       In November 2017, Mr. Meyer sought treatment at the Iowa City Veterans
Affairs Medical Center (VAMC) emergency department to address cramps under his
ribs and forearms. A chest x-ray revealed a “possible malignancy”: a mass of “4.9 cm
[diameter of] oval density in the left upper lung.” R. Doc. 1, at 2 (all caps omitted).
In October 2018, Mr. Meyer went to the VAMC primary care clinic complaining of
shortness of breath. Additional imaging was ordered and revealed that the mass had
grown to 13.9 cm in diameter. Mr. Meyer was told that he had lung cancer. In
February 2019, Mr. Meyer died of lung cancer.


      Robert Morrow and Mrs. Meyer (collectively, plaintiffs), on behalf of Mr.
Meyer’s estate, filed a lawsuit against the federal government under the FTCA for
alleged medical negligence on the part of the VAMC staff. The plaintiffs filed their
complaint on January 22, 2021. The government filed its answer on April 8, 2021.
The plaintiffs failed to serve the government with a certificate-of-merit affidavit for
claims alleging medical malpractice as required by Iowa Code § 147.140. Iowa law
requires plaintiffs to serve the opposing party with a certificate of merit, an affidavit
signed by an expert witness stating the appropriate standard of care and its alleged
breach, within 60 days after the government files its answer. Iowa Code
§ 147.140(1)(a). In this case, the deadline for serving the certificate elapsed on June
7, 2021.




      1
      The Honorable Mark A. Roberts, United States Magistrate Judge for the
Northern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
      The government filed a motion for summary judgment on June 23, 2021,
arguing that the plaintiffs’ failure to timely provide it with a certificate of merit
required that their claim be dismissed. That same day, the plaintiffs filed an untimely
notice of service of the certificate of merit.

       Two days later, on June 25, 2021, the plaintiffs filed a motion for voluntary
dismissal without prejudice under Federal Rule of Civil Procedure 41(a)(2). The
motion requested that the court (1) grant their motion to dismiss without prejudice
and (2) allow them the opportunity to refile their complaint within the six-month
statute of limitations. The government opposed the plaintiffs’ motion for voluntary
dismissal without prejudice and asked the district court to deny the plaintiffs’ motion,
grant its pending motion for summary judgment, and dismiss the plaintiffs’ complaint
with prejudice. The district court granted all of the government’s requests. This
appeal followed.

                                   II. Discussion
      On appeal, the plaintiffs argue that the district court (1) erred in denying their
motion for voluntary dismissal and (2) erred in granting summary judgment to the
government.

              A. Motion for Voluntary Dismissal Without Prejudice
       We review a district court’s decision of whether “to allow a plaintiff to dismiss
a case voluntarily” for abuse of discretion. Crawford v. F. Hoffman-La Roche Ltd.,
267 F.3d 760, 763 (8th Cir. 2001).

       The plaintiffs argue that, because the purpose of the Iowa certificate
requirement is “to show that the plaintiff’s claim at least has colorable merit,” the
interests of justice require that, whenever possible, cases should be decided on their
merits. Appellants’ Br. at 11–12. According to the plaintiffs, “voluntary dismissal
under Rule 41(a)(2) would serve the interests of justice without subjecting the

                                          -3-
defendant to undue prejudice.” Id. at 8. They argue that, if allowed to voluntarily
dismiss without prejudice, they would then be able to refile their case nunc pro tunc
and that the government would only be slightly inconvenienced.

       The plaintiffs do not contest that the certificate filing was, in fact, untimely
under Iowa law. Their argument is that no prejudice resulted from the tardiness of the
filing because the government’s actions prior to the complaint’s dismissal motion
essentially acknowledged the existence of merit in the claim. The district court
recognized the early stage of the litigation but concluded that the plaintiffs’ reasons
for seeking voluntary dismissal did not justify granting the relief. According to the
court:

      Although this case is in its infancy because no discovery beyond initial
      disclosures has occurred, this factor does not outweigh the ultimate
      conclusion that Plaintiffs’ underlying reason for filing their Motion to
      Dismiss is to correct a procedural defect their untimely provision of a
      certificate of merit created and to avoid an unfavorable ruling from this
      court. Federal Rule of Civil Procedure 41(a)(2) and the accompanying
      case law forbid voluntary dismissal under these circumstances.
      Accordingly, Plaintiff[s’] Motion to Dismiss is denied.

R. Doc. 25, at 6.

      “Rule 41(a)(2) implicitly permits the district court to dismiss an action with
prejudice in response to a plaintiff’s motion for dismissal without prejudice.” Graham
v. Mentor Worldwide LLC, 998 F.3d 800, 805 (8th Cir. 2021) (quoting Jaramillo v.
Burkhart, 59 F.3d 78, 79 (8th Cir. 1995)). In this case, the district court not only
denied the plaintiffs’ motion for voluntary dismissal without prejudice but also
dismissed the plaintiffs’ complaint with prejudice, which it could do. See id.




                                         -4-
        “Because [the Plaintiffs] moved for voluntary dismissal after [the government]
filed its answer, the action could be dismissed ‘only by court order, on terms the court
considers proper.”’ Id. (quoting Fed. R. Civ. P. 41(a)(1)(A)(i), (a)(2)). The district
court did not abuse its discretion by denying the plaintiffs’ motion for voluntary
dismissal without prejudice.

                           B. Motion for Summary Judgment
       We review de novo a district court’s grant of summary judgment. Thomas v.
Heartland Emp. Servs. LLC, 797 F.3d 527, 529 (8th Cir. 2015). “Summary judgment
is proper if there is no genuine issue as to any material fact and the moving party is
entitled to judgment as a matter of law.” Revels v. Vincenz, 382 F.3d 870, 874 (8th
Cir. 2004).

      [A] genuine issue of material fact exists if: (1) there is a dispute of fact;
      (2) the disputed fact is material to the outcome of the case; and (3) the
      dispute is genuine, that is, a reasonable jury could return a verdict for
      either party. The moving party has the burden of proving that these
      requirements have been met.

RSBI Aerospace, Inc. v. Affiliated FM Ins. Co., 49 F.3d 399, 401 (8th Cir. 1995).

        The district court, in its summary-judgment order, noted that “[a]lthough this
is a federal case, ‘the substantive law of the state’ governs the [g]overnment’s FTCA
liability.” R. Doc. 25, at 7 (quoting Shanner v. United States, 998 F.3d 822, 824 (8th
Cir. 2021)). The court went on to “find[]that the requirements of Iowa Code Section
147.140 are substantive and enforceable, as here, in the FTCA context.” Id.

      Iowa Code § 147.140(1)(a), in relevant part, states:

      In any action for personal injury or wrongful death against a health care
      provider based upon the alleged negligence in the practice of that

                                          -5-
      profession or occupation or in patient care, which includes a cause of
      action for which expert testimony is necessary to establish a prima facie
      case, the plaintiff shall, prior to the commencement of discovery in the
      case and within sixty days of the defendant’s answer, serve upon the
      defendant a certificate of merit affidavit signed by an expert witness
      with respect to the issue of standard of care and an alleged breach of the
      standard of care. The expert witness must meet the qualifying standards
      of section 147.139.

       Both parties point to McHugh v. Smith, 966 N.W.2d 285 (Iowa Ct. App. 2021),
for support. However, McHugh provides meaningful support only for the
government’s position. As the McHugh court noted, “[A]s the remedy for a plaintiff’s
failure to ‘substantially comply’ with the certification-of-merit-affidavit requirement,
upon a defendant’s motion, the court must dismiss ‘with prejudice . . . each cause of
action as to which expert witness testimony is necessary to establish a prima facie
case.’” Id. at 288 (second alteration in original) (quoting Iowa Code § 147.140(6)).

       The plaintiffs argue that their filing of unverified medical records with the
complaint substantially complied with the requirement to file an expert witness
affidavit on the question of the standard of care within the prescribed deadline. The
district court concluded, relying on McHugh, that the records do not substantially
comply. We agree.

      The plaintiffs also request that this court read a “good-cause” provision into
§ 147.140 that would be applicable even after the statute’s 60-day deadline. We
decline to read the statute in that manner. The extension provided in the statute
requires action by the plaintiff before the 60-day deadline. Iowa Code § 147.140(4).

       It is undisputed that the plaintiffs failed to serve the government with a
certificate of merit within 60 days of the government filing its answer. Because “[t]he
statute permits dismissal upon defendant’s motion alleging plaintiff’s inaction,” we


                                          -6-
refuse to “read in a requirement for defendants to show they were prejudiced by the
delay.” McHugh, 966 N.W.2d at 291. The district court did not err in granting
summary judgment to the government and in dismissing the plaintiffs’ complaint with
prejudice.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -7-